DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made that the instant application is a national stage entry of application PCT/EP2019/053613, filed on 2/14/2019, which claims priority from EP18160934.8, filed on 3/9/2018.  

Specification
The disclosure is objected to because of the following informalities: in paragraph [042], lines 16-17, “the further electric conductor comprises a ferromagnetic material” should be changed to --the further electric conductor comprises a non-ferromagnetic material--.  
Appropriate correction is required.



Claim Objections
Claims 20, 23, and 27 are objected to because of the following informalities:
Claim 20, lines 6-7, “is configure to” should be changed to --is configured to--to correct spelling.
Claim 20, line 7, “o” should be changed to --to--to correct spelling.
Claim 23, line 1, “winding” should be changed to --windings--.
Claim 27, line 2, “the back-iron to guide” should be changed to --the back-iron configured to guide-- to improve readability. 
Appropriate correction is required to place claims in better form.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 20, the limitation “the magnet assembly” in line 8 does not have proper antecedent basis in the claims. Additionally, the limitation “the magnet assembly also comprises” is unclear because the claim does not require the magnet assembly to require any first component. For the purposes of examination, the limitation is being interpreted as meaning a magnet assembly comprises a magnet. Thus, claim 20 and all claims depending therefrom are rejected as being indefinite. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 20, 22, 29, and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barnes (US PGPub 2006/0158046).
Regarding claim 20, Barnes discloses a positioning system to position a structure (Figs. 1-7), the positioning system comprising:
an actuator comprising a magnet configured to provide a magnetic flux and a coil assembly having a coil (Figs. 1-7, paras. [0021]-[0022], [0025], [0026], [0030]-[0037], the actuator includes inner current coil 16 and outer current coil as well as first, second, third, and fourth pole stand assemblies 20, 22, 24, 26 includes pole stands 42, 44, 46, 48-52, 62, 64, 66, and 72 with magnets 38);
a control unit coupled to the actuator to control the actuator in response to a position setpoint received at the control unit (Figs. 1-7, paras. [0051]-[0052], [0054], to a controller is used to control the current flowing through the coils to position the actuator as desired);
wherein the magnet and the coil assembly are movable relative to each other, the coil is configure to receive a drive current to induce an actuator current in the coil to cause actuation of the coil and thereby provide a force between the magnet assembly and the coil assembly (Figs. 1-7, paras. [0025]-[0030], [0043]-[0052], [0054], the coils 
wherein the magnet assembly also comprises an electric conductor comprising a non-ferromagnetic electrically conductive material, wherein the electric conductor is magnetically coupled to the coil of the coil assembly and forms a short circuit path for an inductive electrical current induced in the electric conductor as a result of the actuator current in the coil (Figs. 2A, 2C, 3A-4B, 6-7, paras. [0020], [0021], [0030], [0032]-[0034], [0036]-[0037], [0042]-[0043], [0054], the pole stand assemblies with magnets include shorted turns 30. Shorted turns 30 are comprised of a non-magnetic electrically conductive material, such as copper or aluminum, and are positioned proximate to the coils so that the magnetic field couples to the shorted turn, which reduces the inductances of the coils generated from the drive current). 
Regarding claim 22, Barnes discloses wherein the electric conductor faces the coil assembly (Figs. 2A, 2C, 6B, paras. [0032], [0036], [0037], shorted turn 30 faces coils 16 and 18). 
Regarding claim 29, Barnes discloses wherein the actuator comprises a stator and a mover that is movable in respect of the stator, the stator comprising the magnet assembly and the mover comprising the coil assembly (Figs. 1-7, paras. [0021], [0025]-[0032], [0043]-[0052], [0054], the coils 16, 18 are secured to a tip-tilt platform 14 and permanent magnets 38 are secured to base 32, and current selectively controlled by the controller to flow through the coils produces a force between the permanent magnets 38 and the coils to generate movement).
Regarding claim 38, Barnes discloses a method of positioning a structure using the positioning system of claim 20 (see claim 20 rejection above, Figs. 1-7, paras. [0020], [0021], [0030], [0032]-[0034], [0036]-[0037], [0042]-[0043], [0054], the light direction assembly is controlled to position the tip-tilt platform 14 to correctly position light directing member 12), the positioning system comprising an actuator and a control unit to control the actuator in response to a position setpoint received by the control unit (Figs. 1-7, paras. [0025]-[0030], [0051]-[0052], [0054], to a controller is used to control the current flowing through the coils to position the actuator as desired), the method comprising:
driving, using the control unit, an actuator current into the coil assembly, thereby inducing the inductive current in the electric conductor, the inductive current being short circuited by the short circuit path (Figs. 1-7, paras. [0020], [0021], [0026]-[0028], [0030], [0032]-[0034], [0036]-[0037], [0042]-[0043], [0051]-[0052], [0054], the controller controls the current supplied to the coils 16, 18, and the inductive current is short circuited by the path between shorted turns 30 and coils 16, 18).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23, 24, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Barnes as applied to claim 20 above, and further in view of Ichikawa et al. (US Patent No. 4,717,874, Ichikawa hereinafter).
Regarding claim 21, Barnes discloses wherein the electric conductor has a high conductivity (Figs. 1-7, para. [0030], the shorted turns 30 are made of copper or aluminum), but Barnes does not appear to explicitly describe wherein the electric conductivity of the electric conductor exceeds an electric conductivity of the magnet.
Ichikawa discloses wherein an electric conductivity of the electric conductor exceeds an electric conductivity of the magnet (Figs. 2-3, 5-8, col. 9, lines 35-53, the magnets are made of iron while the conductors 6a are made of copper or aluminum with higher electrical conductivity). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein an electric conductivity of the electric conductor exceeds an electric conductivity of the magnet as taught by Ichikawa as the material of the magnet in the positioning system as taught by Barnes since including wherein an electric conductivity of the electric conductor exceeds an electric conductivity of the magnet is commonly used to provide a strong magnetic material for operation of the motor. 
Regarding claim 23, Barnes as modified by Ichikawa discloses wherein the coil comprises winding and the short circuit path formed by the electric conductor is coaxial with the windings of the coil (Barnes, Fig. 6B, paras. [0034], the coils 16, 18 include windings and the shorted turn 30 is arranged to face the windings).
Regarding claim 24, Barnes as modified by Ichikawa discloses wherein the electric conductor forms a short circuit ring (Barnes, Figs. 3A-C, 4A-4B, paras. [0033]-[0034], the shorted turns 30 surround the light directing member 12 or pole stand assemblies). 
Regarding claim 28, Barnes does not appear to explicitly describe wherein the actuator forms a linear actuator, for actuation in a direction along a plane, the magnet assembly and coil assembly facing the plane, the electric conductor forming a planar layer on the magnet assembly extending along the plane.
Ichikawa discloses wherein the actuator forms a linear actuator, for actuation in a direction along a plane, the magnet assembly and coil assembly facing the plane, the electric conductor forming a planar layer on the magnet assembly extending along the plane (Figs. 13-14, 16-17, 39-41, col. 12, lines 28-68, col. 13, lines 1-22 the coils 1A-1D, 2A-2D and the plate-like rod section 15 with magnetic portions 15a are arranged to provide linear displacement. The conductive substrate portions 15b are formed as planar layers on the plate-like rod section 15). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the actuator forms a linear actuator, for actuation in a direction along a plane, the magnet assembly and coil assembly facing the plane, the electric conductor forming a planar layer on the magnet assembly extending along the plane as taught by Ichikawa in the positioning system as taught by Barnes since including the actuator forms a linear actuator, for actuation in a direction along a plane, the magnet assembly and coil assembly facing the plane, the electric conductor forming a planar layer on the magnet assembly extending along the .


Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Barnes as modified by Ichikawa as applied to claim 24 above, and further in view of Mody (US Patent No. 5,420,468).
Regarding claim 25, Barnes as modified by Ichikawa does not appear to explicitly describe wherein the coil assembly and the magnet assembly each have a ring shaped cross section, the short circuit ring formed by the electric conductor being co-axial with the ring shaped cross sections of the coil assembly and the magnet assembly. 
Mody discloses the coil assembly and the magnet assembly each have a ring shaped cross section, the short circuit ring formed by the electric conductor being co-axial with the ring shaped cross sections of the coil assembly and the magnet assembly (Figs. 1A, 2-3, col. 1, lines 26-35, col. 2, lines 49-68, the permanent magnet 14 is tubular on cylindrical housing 18 and is concentric with coil C. The shorted rings in center post portion 16 are coaxial with the tubular permanent magnet 14 and coil C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the coil assembly and the magnet assembly each have a ring shaped cross section, the short circuit ring formed by the electric conductor being co-axial with the ring shaped cross sections of the coil assembly and the magnet assembly as taught by Mody in the positioning system as taught by Barnes as modified by Ichikawa since including the coil assembly and the 
Regarding claim 26, Barnes does not appear to explicitly describe wherein the electric conductor is arranged at a face of the magnet facing the coil assembly.
Ichikawa discloses wherein the electric conductor is arranged at a face of the magnet facing the coil assembly (Figs. 2-3, col. 9, lines 18-53, conductive substance portions 6b are arranged on magnet rod 6 to face the coils 1A, 2A, 1C, 2C, 1D, 2D). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the electric conductor is arranged at a face of the magnet facing the coil assembly as taught by Ichikawa in the positioning system as taught by Barnes since including the electric conductor is arranged at a face of the magnet facing the coil assembly is commonly used to arrange the electric conductor in the positioning system as required by optimizing design for space constraints and efficient manufacturing. 

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Barnes as applied to claim 20 above, and further in view of Tseng et al. (US PGPub 2007/0205674, Tseng hereinafter). 
Regarding claim 30, Barnes does not appear to explicitly describe a position measurement system configure to measure a position of the structure, and an amplifier coupled to the actuator to drive the coil wherein the control unit comprises a position 
Tseng discloses a position measurement system configure to measure a position of the structure (Fig. 21, para. [0097], the position sensor 2108 detects the position of the movable member of the voice coil motor), and an amplifier coupled to the actuator to drive the coil wherein the control unit comprises a position sensing input (Fig. 21, para. [0095], amplifier 2106 is coupled to the voice coil motor), the position as measured by the position measurement system being provided to the position sensing input, and wherein the control unit comprises an output connected to an input of the amplifier, the control unit being configured to drive the amplifier on the basis of the position setpoint and the position as measured by the position measurement system (Fig. 21, paras. [0093]-[0100], the position sensor 2108 detects the position of the movable member to provide a feedback signal to a summing block that sums the command current from the displacement command and the position error compensation current command derived from the position measurement to output a current command input for the power amplifier 2106). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a position measurement system configure to measure a position of the structure, and an amplifier coupled to the actuator to drive the coil wherein the control unit comprises a position sensing input, the . 


Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Barnes as modified by Ichikawa as applied to claim 21 above, and further in view of Hemati et al. (US PGPub 2017/0111002, Hemati hereinafter).
Regarding claim 31, Barnes as modified by Ichikawa discloses the positioning system of claim 21 (see claim 21 rejection above), but Barnes as modified by Ichikawa does not appear to explicitly describe a lithographic apparatus comprising the positioning system to position a structure of the lithographic apparatus.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a lithographic apparatus comprising the positioning system to position a structure of the lithographic apparatus as taught by Hemati as the system incorporating the positioning system as taught by Barnes as modified by Ichikawa since including a lithographic apparatus comprising the positioning system to position a structure of the lithographic apparatus is commonly used to precisely position wafers to be exposed to manufacture semiconductor devices reliably (Hemati, para. [0035]). 

Claims 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Barnes as modified by Ichikawa as applied to claim 21 above, and further in view of Muehlberger et al. (US PGPub 2011/267596, Muehlberger hereinafter).
Regarding claim 32, Barnes as modified by Ichikawa discloses the positioning system of claim 21 (see claim 21 rejection above), but Barnes as modified by Ichikawa does not appear to explicitly describe a projection system for a lithographic apparatus, the projection system comprising one or more optical elements, and the positioning system for positioning one or more of the optical elements.
Muehlberger discloses a projection system for a lithographic apparatus, the projection system comprising one or more optical elements, and the positioning system 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a projection system for a lithographic apparatus, the projection system comprising one or more optical elements, and the positioning system for positioning one or more of the optical elements as taught by Muehlberger as the system incorporating the positioning system as taught by Barnes as modified by Ichikawa since including a projection system for a lithographic apparatus, the projection system comprising one or more optical elements, and the positioning system for positioning one or more of the optical elements is commonly used to provide accurate support for the mirrors of EUV lithography systems (paras. [0007], [0115], [0118], [0122]). 
Regarding claim 33, Barnes as modified by Ichikawa in view of Muehlberger discloses the projection system of claim 32 (see claim 32 rejection above), wherein the projection system is a projection system for an Extreme Ultra Violet (EUV) lithographic apparatus, and wherein the optical elements are mirrors (Muehlberger, Figs. 1, 3, 10-13, 18, paras. [0007]-[0009], [0019]-[0020], [0040], [0048], [0115], [0118], [0122], [0136], [0141], an EUV projection exposure apparatus includes an EUV projection objective comprising mirrors supported by gravitation compensators formed from actuators).


Claims 34-37 are rejected under 35 U.S.C. 103 as being unpatentable over Barnes as applied to claim 20 above, and further in view of Hemati et al. (US PGPub 2017/0111002, Hemati hereinafter).
Regarding claim 34, Barnes discloses the positioning system of claim 20 (see claim 20 rejection above), but Barnes does not appear to explicitly describe a stage apparatus for a lithographic apparatus, the stage apparatus comprising an object table and the positioning system, for positioning the object table. 
Hemati discloses a stage apparatus for a lithographic apparatus, the stage apparatus comprising an object table and the positioning system, for positioning the object table (Figs. 1, 20, 21, and 24, paras. [0033]-[0035], [0040], the exposure apparatus includes a stage 10 assembly including a stage 14 and a stage mover assembly 16 with conductor assembly 16A and magnet assembly 16B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a stage apparatus for a lithographic apparatus, the stage apparatus comprising an object table and the positioning system, for positioning the object table as taught by Hemati as the system incorporating the positioning system as taught by Barnes since including a stage apparatus for a lithographic apparatus, the stage apparatus comprising an object table and the positioning system, for positioning the object table is commonly used to precisely position wafers to be exposed to manufacture semiconductor devices reliably (Hemati, para. [0035]). 
Regarding claim 35, Barnes as modified by Hemati discloses wherein the actuator is a voice coil actuator for positioning of the object table in a vertical direction (Hemati, para. [0039], the stage mover assembly 16 controls the position of the stage with six degrees of freedom, including motion along the Z-axis, and comprises a voice coil motor). 
Regarding claim 36, Barnes as modified by Hemati discloses wherein the actuator is a linear actuator for positioning the object table in a horizontal direction (Hemati, para. [0039], the stage mover assembly 16 controls the position of the stage with six degrees of freedom, including motion along the X-axis and Y-axis, and comprises a linear motor).
Regarding claim 37, Barnes discloses the positioning system of claim 20 (see claim 20 rejection above), but Barnes does not appear to explicitly describe an electron beam inspection apparatus comprising the positioning system.
Hemati discloses an electron beam inspection apparatus comprising the positioning system (Fig. 1 and paras. [0033]-[0035], the stage assembly 10 positions a wafer under an electron microscope).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included an electron beam inspection apparatus comprising the positioning system as taught by Hemati as the system incorporating the positioning system as taught by Barnes since including an electron beam inspection apparatus comprising the positioning system is commonly used to move the device to be inspected with precision during measurement (Hemati, para. [0035]). 

Allowable Subject Matter
Claim 27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claim 27, the prior art of record, either alone or in combination, fails to teach or render obvious wherein the magnet assembly further comprises a back iron comprising a ferromagnetic material, the back-iron to guide the magnetic flux of the magnet, wherein the back-iron extends from the magnet along a side of the coil assembly, the electric conductor being arranged at a face of the back-iron facing the coil assembly. These limitations in combination with the other limitations of the parent claims would render claim 27 non-obvious over the prior art of record if rewritten.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538.  The examiner can normally be reached on M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA A RIDDLE/           Primary Examiner, Art Unit 2882